 

 

 

 

UNITED STATES DISTRICT COURT pee SDNY
SOUTHERN DISTRICT OF NEW YORK v MENT
wre ee eee eee eee eee eee ee x er PR _ ALLY CTT 1

 
 
  

 

NORTH AMERICAN SPECIALTY INSURANCE |
COMPANY, ’ ip |

 

 

 

Plaintiff, :
-against- : ORDER
THE CHEROKEE 7A GROUP, INC., CHEROKEE : 21 Civ. 81 (GBD)
GLASS, INC. J&A GROUP PROPERTIES, INC.,
JOHN HOPKA, and IRENE HOPKA.

Defendants.

GEORGE B. DANIELS, District Judge:

The initial conference scheduled to occur on May 12, 2021 is hereby cancelled.

Dated: May 12, 2021
New York, New York
SO ORDERED.

Vos 8 Dodola

ger GF. B. DANIELS
ITED STATES DISTRICT JUDGE

 

 
